Citation Nr: 0731700	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  03-08 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a gum infection 
with skin bumps.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The appellant had active service from October 10, 1978, to 
December 4, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 2002.  In March 2005, the appellant appeared at a 
videoconference hearing held before the undersigned.  In a 
decision dated in November 2005, the Board denied the appeal; 
the appellant then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In an order issued pursuant to a 
joint motion for remand filed by the parties in June 2006, 
the Court vacated the Board decision and remanded the appeal 
to the Board for further action.  Pursuant to the Court's 
order, the Board remanded the appeal in October 2006.  
Unfortunately, however, the requested development was 
incomplete, and the appeal must again be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
See Stegall v. West, 11 Vet. App. 268 (1998).  VA will notify 
the appellant if further action is required.


REMAND

As noted in the October 2006 remand, during the appellant's 
active service from October 10, 1978, to December 4, 1978, 
periods of blacking out, during which he was not able to tell 
who he was, were reported.  In the joint motion for remand 
filed by the parties in June 2006, the parties agreed that 
the Board must provide a VA examination to determine whether 
any currently shown seizure disorder is related to such in-
service symptoms, to specifically include whether the 
appellant's current seizure disorder is related to in-service 
blackouts.  Unfortunately, although the other questions asked 
of the examiner were answered, this question was not.  The 
examiner only stated, with reference to the blackouts, that 
"according to the workup in the military file it was 
assessed that he had an anxiety disorder."  The examiner 
must provide a medical opinion as to the question, and not 
simply reiterate information which was already of record.  
See, e.g., LeShore v. Brown, 8 Vet.App. 406, 409 (1995) 
(medical evidence which is simply information recorded by the 
examiner "unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent medical 
evidence.'").  Remand instructions of the Board are neither 
optional nor discretionary, and full compliance is required.  
Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the file 
must be returned for an opinion as to this matter.

In addition, records from the Social Security Administration 
were received, pursuant to remand development.  These include 
medical records dated during the appellant's period of 
incarceration in 1987, as well as other medical records dated 
from 1988 to 1993.  When considered in conjunction with the 
other evidence of record, these records indicate that the 
appellant was hospitalized in August 1985 (or thereabouts) in 
Elgin State Hospital (now known as Elgin Mental Health 
Center); that he was reportedly treated for a seizure 
disorder during this hospitalization; and that this may have 
been the initial diagnosis of his seizure disorder.  In view 
of the inconsistent histories provided by the appellant over 
the years, as well as his poor memory, these records should 
be obtained, if available.

Because the claim of entitlement to service connection for a 
gum infection with skin bumps is based, in part, on the 
allegation that the condition secondary to medication used to 
treat the seizure disorder, appellate action on this issue 
must be deferred as well.  

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary 
authorizations, obtain the records of the 
appellant's hospitalization in Elgin 
Mental Health Center, in Elgin, Illinois, 
in July or August of 1985.  Of particular 
importance are any records of work-up for 
a seizure disorder.  All efforts to obtain 
these records should be fully documented.  



2. After the above records have been 
obtained to the extent available, return 
the entire claims file (4 volumes) to the 
neurology clinic of the Memphis VAMC for 
an opinion to supplement the May 9, 2007 
examination report, preferably by the 
examiner who examined the veteran in May 
2007, if available.  This opinion need not 
include another examination, unless the 
examiner deems an additional examination 
is necessary for the opinion. The 
supplemental opinion should answer the 
following question:  

Is it as likely as not (meaning likelihood 
of at least 50%) that the post-service 
diagnosis of a seizure disorder is related 
to disease or injury shown during service, 
to include complaints of "blackouts"?  
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The complete rationale and 
reference to evidence relied upon for the 
opinions expressed must be provided.  

3.  After assuring compliance with the 
above development, as well as with any 
other required notice and development 
action revealed by the above development, 
adjudicate the claim for service 
connection for a seizure disorder and a 
gum infection with skin bumps.  If the 
claim is denied, furnish the appellant and 
his representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, the 
Board takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



